           Case 3:21-cr-00138-CAB Document 46 Filed 08/26/21 PageID.111 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
                                               AMENDED JUDGMENT IN A CRIMINAL
             UNITED STATES OF AMERICA
                                               CASE
                        V.                     (For Offenses Committed On or After November 1, 1987)

         JUAN LUIS GARCIA-HERNANDEZ (1)                               Case Number: 21CR0138-CAB

                                                                   PATRICIA OJEDA, FEDERAL DEFENDERS, INC.
                                                                   Defendant’s Attorney
USM Number                        29076298
    _Correction to an incorrect USM Number
☒
THE DEFENDANT:
☒ pleaded guilty to count(s)            ONE (1) OF THE ONE-COUNT INFORMATION

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                    Count
Title & Section                     Nature of Offense                                                              Number(s)
8 USC 1326                          REMOVED ALIEN FOUND IN THE UNITED STATES                                          1
                                    (FELONY)
.                                   .




    The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☐ Count(s)                                                    is         dismissed on the motion of the United States.

     Assessment : $100.00 - WAIVED
☐    _

☐ JVTA Assessment*: $
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                       ☐ Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                   August 20, 2021
                                                                   Date of Imposition of Sentence



                                                                   HON. Cathy Ann Bencivengo
                                                                   UNITED STATES DISTRICT JUDGE
           Case 3:21-cr-00138-CAB Document 46 Filed 08/26/21 PageID.112 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JUAN LUIS GARCIA-HERNANDEZ (1)                                           Judgment - Page 2 of 2
CASE NUMBER:              21CR0138-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 12 MONTHS AND ONE (1) DAY.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
//

                                                                                                       21CR0138-CAB
